UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1495


CFRE, LLC, individually and on behalf of others similarly
situated; SHERRY T. RAY, individually and on behalf of
others similarly situated,

                Plaintiffs - Appellants,

          v.

DEBBIE H. ADKINS, individually and in her official capacity
as Greenville County Assessor; JILL KINTIGH, in her official
capacity as Greenville County Treasurer; JOSEPH KERNELL, in
his official capacity as Greenville County Administrator;
JOHN/JANE DOE, individually and in his/her/their official
capacities,

                Defendants - Appellees,

          and

REAL PROPERTY SERVICES,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-03825-TMC)


Submitted:   March 31, 2016                 Decided:   April 6, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
J. William Ray, RAY LAW FIRM, LLC, Greenville, South Carolina;
James L. Goldsmith, Jr., JAMES L. GOLDSMITH, JR., P.A.,
Zirconia, North Carolina, for Appellants.      Christopher R.
Antley, DEVLIN & PARKINSON, P.A., Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     CFRE, LLC, and Sherry T. Ray appeal the district court’s

order    granting    Defendants’       motion    to   dismiss   their     putative

class action complaint for lack of jurisdiction under the Tax

Injunction Act, 28 U.S.C. § 1341 (2012).                   We have reviewed the

parties’ briefs and the record on appeal and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district    court.     CFRE,    LLC     v.    Adkins,   No.   8:14-cv-03825-TMC

(D.S.C. Apr. 14, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court    and     argument    would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                         3